Case 1:20-bk-11365-MB   Doc 4 Filed 08/03/20 Entered 08/03/20 09:42:28   Desc
                        Main Document     Page 1 of 4
Case 1:20-bk-11365-MB   Doc 4 Filed 08/03/20 Entered 08/03/20 09:42:28   Desc
                        Main Document     Page 2 of 4
Case 1:20-bk-11365-MB   Doc 4 Filed 08/03/20 Entered 08/03/20 09:42:28   Desc
                        Main Document     Page 3 of 4
Case 1:20-bk-11365-MB   Doc 4 Filed 08/03/20 Entered 08/03/20 09:42:28   Desc
                        Main Document     Page 4 of 4
